    Case 6:21-cr-00043-RRS-CBW Document 20 Filed 03/23/21 Page 1 of 1 PageID #: 47


       U.S.DISTniCTCOURT^
WEaTiERN'DisTRLCTjOF LOUlSl/fltA
           RECEIVED


        MAR 2 3 2021
                                       UNITED STATES DISTRICT COURT
    TONY   R(<5^s                      WESTERN DISTRICT OF LOUISIANA
   w                    Fw                  LAFAYETTE DIVISION


         UNITED STATES OF AMERICA                                CASE NO. 6:21-CR-00043-01


         VERSUS                                                  JUDGE ROBERT R. SUMMERHAYS

         CHANCE JOSEPH SENECA (01)                               MAGISTRATE JUDGE CAROL B.
                                                                 WHITEHURST


                                                        ORDER

                  On the basis of the captioned-defendant's financial affidavit in this case, the Court
         determines that the defendant:

                  is financially able to employ counsel and, therefore, denies his application for
                  appointment of counsel at government expense.


                  is financially unable to employ counsel and appoints the Office of the Federal
                  Public Defender to represent defendant or recommend counsel for appointment
                  from the CJA panel.

                  is financially unable to pay the fee of any witness and, pursuant to Rule 17(b) of
                  the Federal Rules of Criminal Procedure^ the Clerk shall issue a subpoena for any
                  witness, PROVIDED that the defendant and his counsel shall submit subpoenas
                  only for those witnesses whose presence is necessary to present an adequate
                  defense to the charge or charges.


                  Signed at Lafayette, Louisiana on ^\O^C^r\ 7.^? _, 2021.




                                                        Carol B. Whltehurst
                                                        United States Magistrate Judge
